

116 HR 8579 IH: Strengthening Methods to Advance Research and Technology in Transportation Act
U.S. House of Representatives
2020-10-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8579IN THE HOUSE OF REPRESENTATIVESOctober 13, 2020Mr. Balderson (for himself, Mr. Gibbs, and Mr. Graves of Louisiana) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo establish a program to provide grants to eligible entities to deploy, install, and operate advanced transportation technologies, and for other purposes.1.Short titleThis Act may be cited as the Strengthening Methods to Advance Research and Technology in Transportation Act or the SMART Transportation Act. 2.Advanced transportation technologies program(a)In generalChapter 5 of title 23, United States Code, is amended by adding at the end the following:520.Advanced transportation technologies program(a)In generalThe Secretary of Transportation shall establish a program to provide grants to eligible entities to deploy, install, and operate advanced transportation technologies to improve safety, efficiency, system performance, mobility, intermodal connectivity, and infrastructure return on investment.(b)CriteriaIn carrying out the program under subsection (a), the Secretary shall develop criteria for selection of an eligible entity to receive a grant, including how the proposed deployment of technology—(1)reduces costs and improves return on investments, including through the optimization of existing transportation capacity;(2)delivers environmental benefits by alleviating congestion and streamlining traffic flow; (3)measures and improves the operational performance of the applicable transportation network;(4)reduces the number and severity of traffic accidents and increases driver, passenger, and pedestrian safety;(5)collects, disseminates, and uses information on real-time traffic, work zone, weather, transit, paratransit, parking, and other transportation-related information to improve mobility, reduce congestion, and provide for more efficient, accessible, and integrated transportation and transportation services;(6)monitors transportation assets to improve infrastructure management, reduce maintenance costs, prioritize investment decisions, and ensure a state of good repair;(7)delivers economic benefits by reducing delays, improving system performance, and providing for the efficient and reliable movement of goods and services; or(8)accelerates the deployment of vehicle-to-vehicle, vehicle-to-infrastructure, autonomous vehicles, and other technologies.(c)ApplicationsAn application submitted for a project to be carried out by a grant under this program shall include the following:(1)A plan to deploy and provide for the long-term operation and maintenance of advanced transportation technologies to improve safety, efficiency, system performance, and return on investment.(2)Objectives for quantifiable system performance improvements, such as—(A)reducing traffic-related accidents, congestion, and costs;(B)optimizing system efficiency; and(C)improving access to transportation services.(3)Quantifiable safety, mobility, and environmental benefit projections such as data-driven estimates of how the project proposes to improve the applicable transportation system efficiency and how such project proposes to reduce traffic congestion.(4)A plan for any partnerships with private sector entities or public agencies, including multimodal and multijurisdictional entities, research institutions, organizations representing transportation and technology leaders, or other transportation stakeholders.(5)A plan to leverage and optimize existing local and regional advanced transportation technology investments.(d)Grant selection(1)Grant awardsEach fiscal year for which funding is made available under this section, the Secretary shall award grants to not less than 5 and not more than 10 eligible entities.(2)Geographic diversity(A)In generalSubject to subparagraph (B), in awarding a grant under this section, the Secretary shall ensure, to the extent practicable, that grant recipients represent diverse geographic areas of the United States, including urban areas and rural areas.(B)Rural set-asideNot less than 20 percent of the amounts made available to carry out this section shall be reserved for projects serving rural areas, to the extent there are sufficient eligible applications.(3)Technology diversityIn awarding a grant under this section, the Secretary shall ensure, to the extent practicable, that grant recipients represent a variety of technology solutions.(e)Use of grant fundsA grant recipient may use funds awarded under this section to deploy advanced transportation technologies, including—(1)advanced traveler information systems;(2)advanced transportation management technologies;(3)advanced transportation technologies to improve emergency evacuation and response by Federal, State, and local authorities;(4)infrastructure maintenance, monitoring, and condition assessment;(5)advanced public transportation systems;(6)transportation system performance data collection, analysis, and dissemination systems;(7)advanced safety systems, including vehicle-to-vehicle, vehicle-to-pedestrian, and vehicle-to-infrastructure communications, technologies associated with autonomous vehicles, and other collision avoidance technologies, including systems using cellular technology;(8)integration of intelligent transportation systems with the Smart Grid and other energy distribution and charging systems;(9)integrated corridor management systems;(10)advanced parking reservation or variable pricing systems;(11)electronic pricing, toll collection, and payment systems;(12)technology that enhances high occupancy vehicle toll lanes, cordon pricing, or congestion pricing; (13)advanced mobility and access technologies, such as dynamic ridesharing and information systems to support human services for elderly and disabled individuals;(14)technology that collects and maintains automated driving system safety data and data analysis tools;(15)cybersecurity protection measures and activities to protect against cybersecurity threats; or(16)advanced vulnerable road user safety information systems.(f)Report to Secretary(1)In generalThe Secretary shall ensure that a recipient of a grant under this section submits, not later than 1 year after the recipient receives a grant and annually thereafter, a report to the Secretary that describes—(A)deployment and operational costs of the project compared to the benefits and savings the project provides; and(B)how the project has met the original expectations projected in the deployment plan submitted with the application, such as—(i)data on how the project has helped reduce traffic accidents, congestion, costs, and other benefits of the deployed systems;(ii)data on the effect of measuring and improving transportation system performance through the deployment of advanced transportation technologies;(iii)the effectiveness of providing real-time integrated traffic, transit, and multimodal transportation information to the public to make informed travel decisions; and(iv)lessons learned and recommendations for future deployment strategies to optimize transportation mobility, efficiency, and multimodal system performance.(2)Report Consistency(A)AdministrationThe Secretary shall provide grant recipients with methods and techniques to support consistent data collection across grant recipients and may update such methods and techniques as appropriate.(B)UpdateThe Secretary shall provide grant recipients notice of an update described in subparagraph (A) not less than 90 days before carrying out such update.(g)ReportNot later than 2 years after the date of enactment of this section, and once every 2 years thereafter, the Secretary shall make available to the public on the website of the Department of Transportation an updated report that describes the effectiveness of grant recipients in meeting projected deployment plans including data described in subsection (f) on how the program has—(1)reduced traffic-related fatalities and injuries;(2)reduced traffic congestion and improved travel time reliability;(3)reduced transportation-related emissions;(4)optimized multimodal system performance;(5)improved access to transportation alternatives;(6)provided the public with access to real-time integrated traffic, transit, and multimodal transportation information to make informed travel decisions;(7)provided cost savings to transportation agencies, businesses, and the traveling public; or(8)provided other benefits to transportation users and the general public.(h)PenaltyThe Secretary may terminate a grant provided under this section and deobligate funds provided by such grant if—(1)the Secretary determines from a report submitted pursuant to subsection (f) that a recipient of such grant is not carrying out the requirements of the grant; and(2)the Secretary provides written notice to the Committees on Transportation and Infrastructure and Science, Space, and Technology of the House of Representatives and the Committees on Environment and Public Works and Commerce, Science, and Transportation of the Senate 60 days prior to deobligating funds under this subsection.(i)FundingOf the amounts provided to carry out this section, the Secretary may set aside $2,000,000 each fiscal year for program reporting, evaluation, and administrative costs related to this section.(j)Federal shareThe Federal share of the cost of a project for which a grant is awarded under this subsection shall not exceed 50 percent of the cost of the project.(k)Grant limitationThe Secretary may not award more than 15 percent of the amount described under subsection (i).(l)Expenses for grant recipientsA grant recipient under this section may use not more than 5 percent of the funds awarded each fiscal year to carry out planning and reporting requirements.(m)Grant flexibility(1)In generalIf, by August 1 of each fiscal year, the Secretary determines that there are not enough grant applications that meet the requirements described in subsection (c) to carry out this section for a fiscal year, the Secretary shall transfer to the programs specified in paragraph (2)—(A)any of the funds reserved for the fiscal year under subsection (i) that the Secretary has not yet awarded under this section; and(B)an amount of obligation limitation equal to the amount of funds that the Secretary transfers under subparagraph (A).(2)ProgramsThe programs referred to in paragraph (1) are—(A)the programs under sections 503(b) and 503(c); and (B)the programs under sections 512 through 518.(3)DistributionAny transfer of funds and obligation limitation under paragraph (1) shall be divided among the programs referred to in that paragraph in the same proportions as the Secretary originally reserved funding from the programs for the fiscal year under subsection (i).(n)DefinitionsIn this section, the following definitions apply:(1)Advanced transportation technologiesThe term advanced transportation technologies means technologies that improve the efficiency, safety, or state of good repair of surface transportation systems, including intelligent transportation systems.(2)Eligible entityThe term eligible entity means a State or local government, a transit agency, metropolitan planning organization, or a political subdivision of a State or local government, a multijurisdictional group, a public academic institution, public research institution, or a consortia of research institutions or academic institutions.(3)Multijurisdictional groupThe term multijurisdictional group means any combination of State governments, local governments, metropolitan planning organizations, transit agencies, or other political subdivisions of a State for which each member of the group—(A)has signed a written agreement to implement a project carried out under this section across jurisdictional boundaries; and(B)is an eligible entity under this section.(4)Smart GridThe term Smart Grid means a system that provides for any of the smart grid functions set forth in section 1306(d) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17386(d)). .(b)Clerical amendmentThe analysis for chapter 5 of title 23, United States Code, is amended by adding at the end the following new item:520. Advanced transportation technologies program..(c)Conforming amendmentChapter 5 of title 23, United States Code, is amended by striking section 503(c)(4).3.Connected vehicle deployment pilot program(a)In generalChapter 5 of title 23, United States Code, is amended by adding at the end the following:521.Connected vehicle deployment pilot program(a)Establishment(1)In generalThe Secretary of Transportation shall establish a connected vehicle deployment pilot program to make grants, on a competitive basis, to spur operational deployments to meet the transportation needs of eligible entities through the use of the best available and emerging intelligent transportation systems.(2)GoalsThe goals of the program shall be to—(A)spur connected vehicle technology deployment through wirelessly connected vehicles that interact with a connected environment, including mobile devices, infrastructure, and other elements;(B)realize safety, mobility, and environmental impacts through operational deployments;(C)capture and use new forms of connected vehicle and mobile device data to support improved surface transportation system performance and enhanced performance-based management;(D)encourage partnerships of multiple stakeholders (including private companies, State and local agencies, transit agencies, commercial vehicle operators, freight shippers, and transportation network companies);(E)deploy applications using data captured from multiple sources (including vehicles, mobile devices, and infrastructure) across all elements of the surface transportation system (including transit, highway, arterial highways, parking facilities, and toll highways); and(F)support deployment sites that create foundations for future expanded and enhanced deployments.(b)Grant amountEach grant made under this section shall be in an amount that is at least $10,000,000. (c)Eligible entitiesThe Secretary may make a grant under this section to any of the following entities:(1)A State or a group of States.(2)A transit agency.(3)A metropolitan planning organization that serves an urbanized area with a population of more than 200,000 individuals.(4)A unit of local government or a group of local governments.(5)A political subdivision of a State or local government.(6)A special purpose district or public authority with a transportation function, including a port authority.(7)A multijurisdictional group (as defined under section 520) or a consortia of research institutions or academic institutions.(d)Eligible projectsA grant recipient may use funds awarded under this section for a project that deploys connected vehicle applications and technologies, including—(1)advanced safety systems, including vehicle-to-vehicle and vehicle-to-infrastructure communications, technologies associated with autonomous vehicles, and other collision avoidance technologies, including systems using cellular technology;(2)integration of intelligent transportation systems with the Smart Grid and other energy distribution and charging systems;(3)electronic pricing and payment systems;(4)advanced mobility and access technologies, such as dynamic ridesharing and information systems to support human services for elderly and disabled individuals; and(5)any deployment concept eligible, before the date of enactment of this section, under the connected vehicle pilot deployment program carried out by the Department of Transportation.(e)Use of fundsGrant amounts received for a project under this section may be used for—(1)activities in the development phase, including planning, feasibility analysis, revenue forecasting, environmental review process (as defined under section 139), preliminary engineering and design work, and other preconstruction activities;(2)construction, reconstruction, rehabilitation, acquisition of real property (including land related to the project and improvements to the land), environmental mitigation, construction contingencies, acquisition of equipment, and operational improvement directly related to improving system performance; (3)providing incentives to attract driver participation; and(4)purchasing and installing any connected vehicle equipment (including vehicle applications, roadside units, and back-office equipment).(f)Applications(1)In generalTo be eligible for a grant under this section, an entity described under subsection (c) shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines is appropriate, including—(A)a plan to deploy and provide for the long-term operation and maintenance of connected vehicle technologies to improve safety, efficiency, and system performance;(B)objectives to improve and measure system performance in 1 or more of—(i)system productivity;(ii)mobility, including impact on freight movements;(iii)livability and accessibility of goods, services, and activities;(iv)environment and fuel use; and (v)traveler and system safety, including advising individuals of potentially unsafe conditions and mitigating the impact of events that may cause vehicle accidents; and(C)a plan for partnering with private sector entities or public agencies, including multimodal and multijurisdictional entities, research institutions, organizations representing transportation and technology leaders, or other transportation stakeholders.(2)CriteriaWhen evaluating applications under this section, the Secretary may not require that a pilot deployment under the program be based on research carried out or funded by the Department of Transportation.(g)Grant selection(1)Grant awardsNot later than 1 year after the date of enactment of this section, and each fiscal year thereafter, the Secretary shall award grants to not less than 3 and not more than 5 eligible entities described in subsection (c). (2)Geographic diversityIn awarding a grant under this section, the Secretary shall ensure, to the extent practicable, that grant recipients represent diverse geographic areas of the United States, including urban areas and rural areas.(h)Grant managementIn carrying out the grant program under this section, the Secretary shall—(1)emphasize project sustainability and long-term funding goals;(2)create a noncompetitive environment and encourage collaboration among project sites;(3)balance the privacy of users and secure operations of pilot projects, while maintaining the ability to measure performance factors; and (4)be wary of technological maturity of connected vehicle applications and impact of long-term viability of non-deployment ready applications.(i)Smart Grid definedIn this section, the term Smart Grid means a system that provides for any of the smart grid functions set forth in section 1306(d) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17386(d))..(b)Clerical amendmentThe analysis for chapter 5 of title 23, United States Code, is amended by adding at the end the following new item:521. Connected vehicle deployment pilot program..4.Automated driving system demonstration program(a)In generalChapter 5 of title 23, United States Code, is amended by adding at the end the following:522.Automated driving system demonstration program(a)Establishment(1)In generalThe Secretary of Transportation shall establish an automated driving system demonstration program to make grants, on a competitive basis, to eligible entities to—(A)test the safe integration of automated driving system technologies into the on-road transportation system of the United States and demonstrate how challenges to the safe integration of such technologies can be addressed;(B)ensure significant data gathering and sharing of project data to identify—(i)a baseline of safety metrics needed to characterize the safety risk of integrating automated driving system technologies into the transportation system;(ii)a baseline for the safety of automated driving system technology integration; and(iii)a baseline of roadway characteristics needed for the safe and efficient operation of automated driving system technologies; and(C)encourage collaboration and partnerships of multiple stakeholders to carry out subparagraphs (A) and (B).(b)Eligible entitiesThe Secretary may make a grant under this section to the following:(1)A State or a group of States.(2)A transit agency.(3)A metropolitan planning organization that serves an urbanized area with a population of more than 200,000 individuals.(4)A unit of local government or a group of local governments.(5)A political subdivision of a State or local government.(6)A special purpose district or public authority with a transportation function, including a port authority.(7)A public academic institution, public research institution, a multijurisdictional group (as such term is defined in section 520), or a consortia of research institutions or academic institutions.(c)ApplicationsTo be eligible for a grant under this section, an entity described under subsection (b) shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines is appropriate.(d)Eligible uses(1)In generalA grant recipient may use funds awarded under this section to demonstrate automated driving system technologies, including—(A)advanced safety systems, including vehicle-to-vehicle and vehicle-to-infrastructure communications, technologies associated with autonomous vehicles, and other collision avoidance technologies, including systems using cellular technology;(B)innovative mobility solutions that involve deployment of automated vehicles;(C)automated driving systems that enhance safety and mobility for elderly and disabled individuals;(D)demonstration of shared interoperable fleet of automated vehicles;(E)demonstration and validation of exchanges of data that can support the safe, efficient, and secure interoperable integration of automated driving systems;(F)any technology associated with automated driving systems; and(G)any deployment concept eligible under the automated driving system demonstration grant program carried out by the Department of Transportation before the date of enactment of this section.(2)Additional usesA grant recipient may use funds awarded under this section for infrastructure needs, including capital expenses and maintenance activities, necessary to the proper and safe operation of the automated driving system technology.(e)Grant selection(1)Grant awardsThe Secretary may award grants to not less than 8 and not more than 10 eligible entities described under subsection (b) in a fiscal year. (2)Geographic diversity(A)In generalIn awarding a grant under this section, the Secretary shall ensure, to the maximum extent practicable, that grant recipients represent diverse geographic areas of the United States, including urban areas and rural areas.(B)Rural set-asideNot less than 20 percent of the amounts made available to carry out this section shall be reserved for projects serving rural areas, to the extent there are sufficient eligible applications for such projects.(f)Demonstration requirementsThe Secretary shall ensure that any project carried out with funds provided under this section shall—(1)carry out research and development of automated driving system technologies of Level 3 or greater, as such term is defined pursuant to subsection (h); (2)include physical and fully operational demonstrations;(3)include gathering and sharing of all relevant data with the Department of Transportation and the relevant State transportation agencies; and(4)address scalability to be applicable across the United States to similar road environments.(g)ReportNot later than 1 year after the date on which a grant recipient receives a grant under this section, and annually thereafter until such grant is expended, the recipient shall submit to the Secretary and to the transportation agency of the State in which the project takes place, a report that describes—(1)lessons learned and how the demonstration has met project objectives;(2)a summary of any complications experienced with the project, including complications related to pedestrians, infrastructure, and other vehicles;(3)how to use the results of the project to help the public interact and better understand the operations of automated driving system technologies; and(4)recommendations for improving roadway characteristics needed for the safe and efficient operation of automated driving system technologies within the State or jurisdiction in which the project took place.(h)Guidance requiredNot later than 120 days after the date of enactment of this section, the Secretary shall issue guidance defining the term Level 3 or greater by considering industry best practices and standards, including the definition found within Taxonomy and Definitions for Terms Related to Driving Automation Systems for On-Road Motor Vehicles published by SAE International on June 15, 2018 (J3016_201806), or subsequent versions.(i)Automated driving system technologies definedIn this section, the term automated driving system technologies means the hardware and software that are collectively capable of performing the entire dynamic driving task on a sustained basis, regardless of whether such capability is limited to a specific operational design domain..(b)Clerical amendmentThe analysis for chapter 5 of title 23, United States Code, is amended by adding at the end the following new item:522. Automated driving system demonstration program..(c)Preparing roadways for automated vehiclesSection 133(b) of title 23, United States Code, is amended by adding at the end the following:(16)Capital and maintenance expenses for infrastructure improvements to ensure the proper and safe operation of automated driving system technologies for which a demonstration project was carried out under section 522..5.Accelerated implementation and deployment of advanced digital construction management systems(a)In generalSection 503(c) of title 23, United States Code, is amended by adding at the end the following:(4)Accelerated implementation and deployment of advanced digital construction management systems(A)In generalNot later than 6 months after the date of enactment of this paragraph, the Secretary of Transportation shall establish and implement an advanced digital construction management system program under the technology and innovation deployment program established under paragraph (1) and implemented pursuant to paragraph (2) to—(i)deploy advanced digital construction management systems that enable the use of digital technologies on construction sites by contractors and leverage the use of such technologies, including state-of-the-art automated and connected machinery and optimized routing software that allows individuals to perform tasks faster, safer, more accurately, and with minimal supervision;(ii)accelerate State adoption of advanced digital construction management systems applied throughout the design, engineering, construction, and operations phases of a construction project that—(I)maximize interoperability with other systems, products, tools, or applications;(II)increase productivity;(III)manage complexity of a construction project;(IV)reduce project delays and cost overruns; and(V)enhance safety of individuals involved and quality of a construction project; (iii)share information among stakeholders through reduced reliance on paper to manage construction processes and deliverables, including blueprints, design drawings, procurement and supply-chain orders, equipment logs, daily progress reports, and punch lists;(iv)develop and deploy best practices for use in advanced digital construction management systems;(v)increase the adoption and deployment of technology by States and units of local government that enables entities carrying out construction projects to—(I)integrate the adoption of advanced digital construction management systems and technologies in contracts; and(II)weigh the cost of digitization and technology in setting project budgets;(vi)implement technology training and workforce development to build the capabilities of entities carrying out construction projects that enables States and units of local government to—(I)better manage projects using advanced digital construction management technologies; and(II)properly measure and reward technology adoption across construction projects carried out by the State or unit of local government;(vii)develop guidance to assist States in updating regulations of such States to allow entities carrying out construction projects to—(I)report data relating to the project in digital formats; and(II)fully capture the efficiencies and benefits of advanced digital construction management systems and related technologies;(viii)reduce the environmental footprint of construction projects by using advanced digital construction management systems to eliminate traffic congestion through more efficient projects; and(ix)enhance worker and roadway user safety.(B)FundingThe Secretary shall obligate for each of fiscal years 2021 through 2025 from funds made available to carry out this subsection such funds as may be necessary to carry out this paragraph.(C)Publication(i)In generalAt least once every 2 years, the Secretary shall issue and make available to the public on the website of the Department of Transportation a report on—(I)progress made in the implementation of advanced digital construction management systems by States; and(II)the costs and benefits of the deployment of technology and innovations resulting from the program established under this paragraph.(ii)InclusionsThe report required under clause (i) may include an analysis of—(I)Federal, State, and local cost savings;(II)project delivery time improvements;(III)traffic congestion impacts; and(IV)safety improvements for roadway users and construction workers.(D)Advanced digital construction management systems definedIn this paragraph, the term advanced digital construction management systems means commercially proven digital technologies and processes for the management of construction and engineering activities, including—(i)systems for infrastructure planning, coordination, construction, maintenance, modernization and management; and(ii)asset management systems for machines, site equipment, and personnel..(b)Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes—(1)a description of—(A)the status of the program carried out under section 503(c)(4) of title 23, United States Code, and any other use of advanced digital construction management systems in each State; and (B)the progress of each State toward accelerating the adoption of advanced digital construction management systems; and(2)an analysis of the savings in project delivery time and project costs that can be achieved through the use of advanced digital construction management systems.6.Innovative project delivery methodsSection 120(c)(3) of title 23, United States Code, is amended—(1)in subparagraph (B)—(A)in clause (v) by striking or at the end;(B)in clause (vi) by striking the period and inserting ; or; and(C)by inserting at the end the following:(vii)advanced digital construction management systems as defined in section 503(c)(4). ; and(2)in subparagraph (C)(i) by striking 10 percent and inserting 25 percent.